Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 1 of 39




         EXHIBIT
           A
11/20/2019                             Office of1-1
                Case 4:19-cv-04549 Document      Harris Filed
                                                        County District Clerk - Marilyn
                                                               on 11/20/19              Burgess Page 2 of 39
                                                                                   in TXSD

  HCDistrictclerk.com                 CABALLERO, ABEL vs. ALLSTATE VEHICLE AND                                                   11/20/2019
                                      PROPERTY INSURANCE COMPANY
                                      Cause: 201969287  CDI: 7   Court: 234

  DOCUMENTS
  Number            Document                                                                                       Post Date          Pgs
                                                                                                                   Jdgm
  88131242          DOCKET CONTROL/PRETRIAL ORDER SIGNED                                                                11/15/2019    2
  88048284          Defendant's Original Answer                                                                         11/12/2019    5
  88020542          Letter to Court for Full Records                                                                    11/08/2019    1
  87273851          Plaintiff's Original Petition Request for Disclosures Request for Production Interrogatories        09/24/2019    29
                    Request for Admissions and Jury Demand
  87491666          Civil Process Pick-Up Form                                                                          09/24/2019    1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=n+PLTUfVaRofW61cg8Ip0USAFBt8FLryz2k6Jr10bYZDaYWvN/et84Lw7o…         1/1
 —v
               Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 3 of 39
                                  f.




                                              CAUSE NO.     201969287

                                              RECEIPT NO.                         0.00           ATY
                                                                                         TR # 73675993
PLAINTIFF: CABALLERO, ABEL                                                      In The   234th
        vs .                                                                    Judicial District Court
DEFENDANT: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY                      of Harris County, Texas
                                                                                234TH DISTRICT COURT
                                                                                Houston, TX
                                                   CITATION
THE STATE OF TEXAS
County of Harris



TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY BY SERVING THROUGH
    C T CORPORATION SYSTEM
    1999 BRYAN ST STE 900    DALLAS TX 75201     3136
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION REQUEST FOR DISCLOSURES REQUEST FOR
PRODUCTION INTERROGATORIES REQUEST FOR ADMISSIONS AND JURY DEMAND

This instrument was filed on the 24th day of September, 2019. in the above cited cause number
and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 24th day of September, 2019, under my hand and
seal of said Court.


Issued at request of:                                        MARILYN BURGESS, District Clerk
WALKER, STEPHEN ROLFE                                        Harris County, Texas
6657 NAVIGATION BLVD                                         201 Caroline, Houston, Texas 77002
HOUSTON, TX 77011                                            (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 277-7838
Bar No.: 24034729                                  /Generated By: CUERO, NELSON            7MM//11337094

                                          OFFICER/AUTHORIZED PERSON RETURN
Came to hand at             o'clock        .M., on the           day of

Executed at (address)                                                                                      in

                              County at          o'clock         .M., on the       day of

         , by delivering to                                                     defendant, in person, a

true copy of this Citation together with the accompanying                      copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                      of                      County, Texas


                                                            By
                  Affiant                                                        Deputy

On this day,                      ____ __________________ , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                  day of


                                                                                 Notary Public



N.INT.CITR.P                                    *73675993*
     Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 4 of 39
                                                                                                      9/24/2019 11:48 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 37069408
                          2019-69287/Court: 234                                                          By: Nelson Cuero
                                                                                              Filed: 9/24/2019 11:48 AM



                                  CAUSE NO.

Abel Caballero,                               §             IN THE DISTRICT COURT OF
                                              §
                    Plaintiff                 §
                                              §
v.                                            §
                                              §                  HARRIS COUNTY, TEXAS
Allstate Vehicle and Property Insurance       §
Company                                       §
                                              §
                    'Defendant                §
                                              §                        JUDICIAL DISTRICT

     PLAINTIFF’S ORIGINAL PETITION. REQUEST FOR DISCLOSURES.
REQUEST FOR PRODUCTION. INTERROGATORIES. REQUEST FOR ADMISSIONS
                        AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF Abel Caballero (“Plaintiff’) and files this Original Petition

against Allstate Vehicle and Property Insurance Company (“Defendant”) and, in support thereof,

would respectfully show the Court the following:

                                                  I.
                       Discovery Control Plan and Monetary Relief

        1.     Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

        2.     Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00.

including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney's

fees. Tex. R. Civ. P. 47(c)(4).

                                                  H.
                                     Conditions Precedent




                                                                                                       1
   Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 5 of 39




       3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurred.

                                                  m.
                                Parties. Jurisdiction and Venue

                                            A.     Parties.

       4.      Plaintiff Abel Caballero is a Texas resident(s), who resides at 8403 Glencross St.,

Harris County, Houston, TX 77061.

       5.      Defendant Allstate Vehicle and Property Insurance Company is an insurance

company doing business in the State of Texas, which may be served through C T Corporation

System at 1999 Bryan St Ste 900 Dallas, TX 75201 -3136. As it relates to the event giving rise

to this Petition, Plaintiff invokes the right to institute this suit against any entity that was

conducting business using the assumed or common name of Allstate Vehicle and Property

Insurance Company.      Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the Court to order

Defendant to substitute its true name if different from the name stated herein.

                                       B.        Jurisdiction.

       6.      The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

       7.      The Court has both general and specific personal jurisdiction over Defendant.

The Court has general jurisdiction over Defendant, as Defendant has sufficient minimum

contacts with and within this State and has purposefully availed itself of the privilege of

conducting activities within this State, thus invoking the benefits, protections, and obligations of

this State’s laws. Defendant’s contacts with this State, which are continuous and systematic,

include doing business in Texas, selling and delivering insurance products in Texas, entering into


                                                                                                  2
   Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 6 of 39




contracts for insurance in Texas with Texas residents, insuring property located in Texas,

underwriting insurance policies in Texas, accepting policy premiums in Texas and adjusting

insurance claims in Texas.      This activity was not the unilateral activity of another party ora

third person.

        8.      Defendant’s contacts with Texas, relied upon by Plaintiff, were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of.this State in

suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

       9.       The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident,

with regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business

of insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or '

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff

affirmatively assert the Court’s exercise of jurisdiction over Defendant comports with

“traditional notions of fair play and substantial justice.”

                                            C.      Venue.

        10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in



                                                                                                   3
   Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 7 of 39




Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in Harris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                              IV.
                                      Factual Background

         11.   Abel Caballero js a named insured under a property-insurance policy issued by

Allstate Vehicle and Property Insurance Company. The policy number is ***5603.

         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris

County. This resulted in roof and interior damage to Plaintiffs home. Due to the roof damage,

water entered the home. This resulted in water stains and water bubbles being visible throughout

the home. Thereafter, Plaintiff filed a claim on his insurance policy.

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

         14.   Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

         15.   Defendant performed an outcome-oriented investigation of Plaintiffs claim.

Defendant’s (improper) claims handling included Defendant’s biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant’s

claims handling included both an unreasonable investigation and underpayment of Plaintiffs

claim.

                                                 V.
                             Causes   of Action and   Attorney’s Fees



                                                                                                4
   Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 8 of 39




        16.    Plaintiff incorporates the foregoing for all purposes.

       A.      Breach of Contract

        17.    Plaintiff and Defendant entered into an insurance contract. Defendant breached

this contract by, without limitation, inadequately and/or improperly investigating Plaintiff’s

insurance claim,    wrongfully denying and/or underpaying the claim.           Defendant damaged

Plaintiff through its actions and/or inactions described herein.

       B.      Prompt Payment of Claims Statute

        18.    Defendant’s failure to pay for Plaintiffs losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.001 etseq. of

the Texas Insurance Code, including without limitation §§ 542.055-.058.

        19.    In addition to Plaintiffs claim for damages, Defendant’s violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney’s fees as set forth in Section

542.060 of the Texas Insurance Code.

       C.      Bad Faith

       20.     Defendant is an insurance company and insured Plaintiffs property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, making statements misrepresenting the terms and/or benefits of the policy.

       22.     Defendant also violated Section 541.060 by, without limitation:

               a.      Misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;




                                                                                                  5
   Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 9 of 39




              b.       Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer's liability had

                       become reasonably clear;

              c.       Failing to promptly provide to Plaintiff a reasonable explanation of the

                       basis in the policy, in relation to the facts or applicable law, for the

                       insurer's denial of a claim or offer of a compromised settlement of a claim;

              d.       Failing within-a reasonable■time-to affirm or deny coverage of a claim to - -

                       Plaintiff or submit a reservation of rights to Plaintiff; and/or

              e.       Refusing to pay the claim without conducting a reasonable investigation

                       with respect to the claim;

       23.    Defendant violated Section 541.061 by, without limitation:

              a.       Making an untrue statement of material fact;

              b.       Failing to state a material fact necessary to make other statements made

                       not misleading considering the circumstances under which the statements

                       were made;

              c.       Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

                  d.   Making a material misstatement of law; and/or

                  e.   Failing to disclose a matter required by law to be disclosed.

       24.    Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section

541.152(a)-(b).



                                                                                                  6
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 10 of 39




          D.    Additional Claims & Damages.

          25.   Plaintiff also seeks to recover damages and/or actual damages “caused by”

Defendant’s Insurance Code violations. This includes, without limitation, damages resulting

from Defendant’s delay in payment, resulting from Defendant’s unreasonable investigation.

This includes, without limitation, costs for temporary repairs, additional property damage to

Plaintiffs home during the pendency of the claims process and this litigation, costs associated

with appraisal-costs or sums related to pre-appraisal damage assessments.

          26.   Plaintiff also seeks damages to compensate Plaintiff for the tangible and

intangible consequences, suffering, stress and mental anguish of having to live with an

unrepaired home for months.

          E.    Attorney’s Fees

          27.   Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney’s fees and expenses through trial and any

appeal.

          28.   Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

          29.   Plaintiff further prays that he be awarded all reasonable attorney’s fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                VI.
                                        Discovery Requests


                                                                                                   7
   Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page
                                                              J   11 of 39




        30.     Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

 instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

 Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty

 (50) days of its receipt of the same. See Exhibit A, attached hereto.

                                                 VII.
                                    Tex. R. Crv. P. 193.7 Notice.

        31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and

 counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

 documents produced by all parties in response to requests for production and/or requests for

 disclosure in this matter.

                                                 vm.
                                             Jury Demand

        32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

 tendered the appropriate fee.

                                                  IX.
                                                Prayer

        33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

 cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment

 against Defendant for actual damages, together with exemplary damages, statutory damages,

, treble damages, statutory interest, pre-judgment interest, post-judgment interest, attorney’s fees,

 costs of suit, and for all such other and further relief, both general and special, in law and in

 equity, to which Plaintiff may be justly entitled.




                                                                                                    8
Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 12 of 39




                                      Respectfully submitted,

                                      THE BUZBEE LAW FIRM

                                      Bv: Is/ Anthony G. Buzbee
                                      Anthony G. Buzbee
                                      State Bar No. 24001820
                                      Christopher J. Leavitt
                                      State Bar No. 24053318
                                      JPMorgan Chase Tower
                                      600 Travis Street, Suite 7300
                                      Houston, Texas 77002
                                      Tel: (713)223-5393
                                      Fax: (713)223-5909
                                      tbuzbee@txattomeys.com
                                      cleavitt@txattorneys.com
                                      www.txattomeys.com

                                      AND

                                      LAW OFFICES OF MANUEL SOLIS, PC
                                      6657 Navigation Blvd.
                                      Houston, TX 77011
                                      Phone: (713)277-7838
                                      Fax: (281)377-3924

                                      Bv:/s/ Stephen R. Walker
                                      Stephen R. Walker
                                      Texas Bar No. 24034729
                                      Email: swalker@manuelsolis.com
                                      Gregory J. Finney
                                      Texas Bar No. 24044430
                                      Email: gfinney@manuelsolis.com
                                      Juan A. Solis
                                      Texas Bar No. 24103040
                                      Email: jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAINTIFF




                                                                          9
     Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 13 of 39




                                           EXHIBIT A


            PLAINTIFF’S REQUEST FOR DISCLOSURES TO DEFENDANT

1.      Pursuant to Tex. R. Civ. P. 194 & 195, Plaintiff serves his Request for Disclosures upon
Defendant. Plaintiff requests that Defendant provide the information or material described in
Rules 194.2(a) through (1) and 195. Defendant’s responses to the same are due within 50 days of
the service of this request.

PLAINTIFF’S REQUEST FOR PRODUCTION. INTERROGATORIES AND REQUEST
                  FOR ADMISSIONS TO DEFENDANT

2.     Pursuant to Tex. R. Civ. P. 196, 197 and 198, Plaintiff serves his Request for Production,
Interrogatories and Request for Admissions upon Defendant. Defendant’s responses to the same
are due within 50 days of the service of these requests.

                                         DEFINITIONS

3.      The following terms are defined and used in these requests as follows:

4.      “Plaintiff’, “Plaintiff(s)” means Abel Caballero, and all representatives acting or
purporting to act on their behalf with respect to any matter inquired about in these discovery
requests.

5.     “Defendant”, “Defendant(s)” means Allstate Vehicle and Property Insurance
Company, and all representatives, purporting to act on its behalf with respect to any matter
inquired about in these discovery requests.

6.      “You” or “Your” or “Yours” or “Yourself’ means Allstate Vehicle and Property
Insurance Company, and all representatives acting or purporting to act on your behalf with
respect to any matter inquired about in these discovery requests.

7.     The term “person” or “individual” or “entity” means and includes, without limitation,
every natural person, association, firm, partnership, corporation, board, committee, agency,
commission, legal entity of any form or type, and every other organization or entity, whether
public or private.

8.     The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neutral.

9.     “Statement” includes any written or graphic statement signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electronic or other
recording or transcription thereof which is a substantially verbatim recital of an oral statement by
the person making it and contemporaneously recorded. This includes any “Witness Statement.”
See Tex. R. Civ. P. 192.3(h)

                                                                                                 10
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 14 of 39




10.     “Document” or “Documents and Materials” includes, but is not limited to, the originals
and all copies of written, reported, recorded or graphic matter however produced or reproduced,
which is now or was at any time in the possession, custody, or control of the producing party, the
party’s attorneys, accountants, or any of their agents, including but not limited to, all papers,
books, accounts, drawings, graphs, charts, photographs, electronic or videotape recordings, and
any other data compilations from which information can be obtained and translated, if necessary,
by the person from whom production is sought, into reasonably usable form, or all of the
foregoing upon which notations and writings have been made and which do not appear on the
original.

11.    “Identify” when referring:

           a. to a person, means to state his or her full name, present or last known business or
              residential address, e-mail address and phone number;
           b. to a public or private corporation, partnership, association, or organization, or a
              governmental agency, means to state its full name, present or last known business
              address, e-mail address, and phone number;
           c. to a statement, means to identify who made it, who took or recorded it, and all
              persons, if any, present during the making thereof; to state when, where, and how
              it was taken or recorded; and to identify who was present or had last known
              possession, custody, or control thereof;
           d. to a document, means to give a reasonably detailed description thereof, including,
              if applicable, when, where, and how it was made; to identify who made it; and to
              identify who-was present or had last known possession, custody or control
              thereof; and,
           e. to any other tangible thing, means to give a reasonably detailed description
              thereof, including, if applicable, when, where, and how it was made; to identify
              who made it; and to identify whom has present or had last known possession,
              custody or control thereof.

12.      The phrases “relating”, “relating to”, “all documents relating to”, “all documents
related to”, and “all other documents relating to” (along with all similar phrases) mean and
include all documents that relate in any way to the subject matter in question and/or the subject
matter of the specific request, including, without limitation, all documents that contain, record,
reflect, summarize, evaluate, comment upon, or discuss that subject matter or that in any manner
state the background of, or were the basis for, or that relate to, record, evaluate, comment upon,
or were referred to, relied upon, utilized, generated, transmitted, or received in arriving at
conclusion(s), opinion(s), estimate(s), position(s), decision(s), belief(s), or assertion(s)
concerning the subject matter in question.

13.     “Communication” refers to any transmission of information, including without
limitation correspondence, documents, reports, telephone calls, e-mail, text messages, private
messages, or conversations.


                                                                                               11
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 15 of 39




14.    “Demand" or “Legal Demand” or “Demand Letter” refers to any demand or notice of
claim sent to you by Plaintiff’s counsel on or about May 9, 2018.

15.     “Lawsuit” means the lawsuit styled captioned above in the “Petition” filed in the
Judicial District Courts of Harris County, Texas.

16.      “Petition” refers to the Original Petition along with all amendments and supplements
thereto.

17.     “Cause” or “Matter” are generic references encompassing any one or all the following:
the Claim, Demand, Claim-related dispute, Lawsuit, and Petition.

18.     “Damage(s)” or “Loss(es)” or “Property Damage(s)” is the property damage(s)
sustained by the Subject Property made the basis of the Claim, the denial of which is made the
basis of the Lawsuit. This term includes “Other damages.”

19.    “Other Damages” means debris removal, temporary repairs, tree and shrub removal,
personal property removal and storage, loss of use and additional living expenses.

20.    “Insured Location” or “Subject Property” shall mean and refer to real property located
at 8403 Glencross St. Houston, TX 77061. Insofar as the Claim relates to damage to “Other
Property” not physically located at this address, but still covered by the Policy, include such
property as being part of the “Subject Property.”

21.    “Dwelling” or “Residence” means the dwelling located at the Insured Location at the
time of the Event.

22.    “Commercial Structure(s)” are insured commercial building(s) or structures at the
Insured Location.

23.    “Other Structures” means any insured structures located at the Insured Location during
the Event that are set apart from the Residence (or) Commercial Structure by a clear space,
including those connected only by a fence, utility line, or similar connection.

24.    “Personal Property” means any or all of the personal property and business personal
property that is the subject of the claims made against Defendant(s) in this Lawsuit.

25.    “Other Property” means any other type of insured property or chattel property made the
basis of the Claim, whether or not located at the insured location.

26.    “Date of Loss” or (as abbreviated) “DOL,” is August 28, 2017 and/or the date the
insured property was damaged.

27.   The “Relevant Time Frame,” or “Relevant Period” (unless otherwise specified) is from
August 28, 2017 through the present. If a different period and/or time frame is relevant to a

                                                                                            12
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 16 of 39




particular request, that request will say so. If it does, follow the time frame specified.

28.    “Policy” is policy number Allstate Vehicle and Property Insurance Company Policy No.
xxxx5603 and/or aU relevant policies of insurance purchased from, and issued by you as to the
Subject Property. If more than one insurance policy is applicable and/or relevant to the Claim
and Lawsuit, then the term Policy as used below refers to all such Policies.

29.    “Policy Period” is the effective date of the Policy, i.e., the Policy inception date, and
termination date, for the Policy in place during the Date of Loss.

30.     “Declarations” or “Declarations Page” which is sometimes referred to informally
and/or in abbreviated form as the “Dec Page,” is normally the front page (or pages) of a policy
that specifies the named insured, address, policy period, location of premises, policy limits, and
other key information that varies from insured to insured.

31.    “Claim” is the claim for Property Damage lodged by Plaintiff(s) for the Event, i.e., the
Plaintiffs claim for damage reported to you. Depending on context or matter facts, this may also
encompass the Demand Letter sent by Plaintiffs counsel.

32.     “Other Claim(s)” means other claims for property damage other covered loss, including
prior claims made by Plaintiff(s) relative to the Subject Property, which does not include or
encompass the Claim and/or the allegations made the basis of the Lawsuit.

33.     “Claim number” is and/or shall refer to the number assigned by you to Plaintiffs Claim,
specifically (0)476384417.

34.   The “Event” is Hurricane Harvey which occurred in and around Harris County, TX on
August 28, 2017.

35.     “Handle” or “Handled” or “Handling” means claims activity including without
limitation, adjusting, supervision, estimating, settling along with all activity related to your
receipt, adjustment and settling or denying the Claim.

36.    “Claim File” is all paper and electronic records and information obtained, kept and/or
maintained by you or on your behalf, which relates to the Claim(s) submitted by Plaintiff(s) for
the Loss. This includes, without limitation:

           a. Correspondence or records of communication with Plaintiffs) and any person
              related to the Claim. It includes all Claim(s) handling information, Claim(s)
              adjustment, internal Claim notes, recording(s), annotations, inspections,
              inspection reports, field notes, and communications with inspectors or adjusters,
              request for information to and from any person or entity, which relate to the
              Claim.
           b. All information, which you received, reviewed, cross-referenced, relied upon
              relative to your handling and disposition of the Claim. This includes all

                                                                                               13
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 17 of 39




               references to any internal deadlines and your set for yourself.
           c. All other claim or underwriting file(s), for any other and/or previous loss claim
              made by the Plaintiffs) relative to the Subject Property, used as part of your
              evaluation, adjustment, denial, or payment regarding the Claim. This includes the
              claim file for these others claims inclusive of all documents, reports, photographs,
              and files of all inspection of the Subject Property, inspection reports of any kind,
              and all estimates of damage.
           d. Insofar as the “Claim File” includes claim-handling guideline(s) promulgated by
              you, and/or the Claim File makes any implicit or explicit reference to such
              guideline(s), include your production such guideline(s) along with the claim file
              unless otherwise produced in response to another request.
           e. Insofar as you produce any guideline separately, you must produce or identify
              information, which connect and/or identify the connection between the claim file
              reference and the guideline, which you separately produced.

37.     “Underwriting File”, means documents or information you (and for the purpose of this
definition, your underwriters and/or underwriting department) reviewed as part of your process
of determining whether to insure the Subject Property, including your evaluation of risk and/or
acceptable risk and the rate you charged for the relevant risk Policy. This includes your
inspection of the Subject Property anything, which you reviewed as part of our underwriting
process. It also includes any correspondence and documents exchanged between you, your agent
or any independent agent and your underwriter(s) and/or underwriting department, including
without limitation questions and answers exchanged between any agent and underwriter(s)
regarding the Subject Property relating to insuring and/or binding the policy for the relevant
Policy Period or preceding policy period.

38.     “Reserve(s)” money set aside or “reserved” to meet future payments associated with the
Claim (or claims related to the Event) incurred but not yet settled at as of the date such reserve(s)
is/are set. This includes initial reserves and all amendments or revisions to reserves made over
time.

39.    “Third Party” means persons or entities other than the parties and their employees.

40.     “Insurance Agent” means the person and/or entity that sold the Policy to Plaintiff. This
definition includes any independent insurance agent.

41.    “Covered Peril” is a damage risk or cause of loss covered by the Policy.

42.    All definitions should be given their common sense meaning and/or be construed as
broadly as possible. If you do not understand a definition, or if you believe a definition precludes
you response to discovery request absent further clarification, it is incumbent on you to clarify
the definition versus objecting to same and using any such objection as the putative basis for
refusing to respond and/or produce documents. Likewise, if a particular definition does not
apply to you / your company, explain this in your response. By way of hypothetical example, if
your company does not create declaration pages, explain this in your response, or identify the

                                                                                                  14
    Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 18 of 39




  document, which carries a different name, but you (believe) serves the same or similar purpose.

                                         INSTRUCTIONS

  43.    You have the duty to supplement under the rules. Pursuant to Tex. R. Civ. P. 193.5, you
  are under an affirmative duty to supplement your responses to all discovery requests with
  information that you may acquire after filing your written response, if such information makes it
  known to you that your previous response was incorrect or incomplete when made, or, if the
  answer though correct and complete when made, is no longer true and complete and
  circumstances are such that a failure to amend would be in substance misleading, you are hereby
  requested to agree to so supplement any of your written responses to these discovery requests,
  and in the absence of any written objection to this request, it will be presumed that you have
- agreed to do so. -  •                     -           _. -        .........

  44.    If you are withholding information pursuant to any privilege, produce a withholding
  statement and/or privilege log as specified in Tex. R. Civ. P. 193.3.

  45.     Pursuant to Tex. R. Civ. P. 215, if you fail to comply with proper discovery requests, the
  Court may make such orders in regard to the failure as are just, including among others, an order
  requiring you or your attorney, or both, to pay reasonable expenses, including attorney’s fees,
  caused by the failure. This includes timely responses to all requests, you are on notice that
  needless delays, improper and/or spurious objections will increase litigation fees and costs.
  Plaintiffs) will seek fees and costs for unnecessary delays.

  46.    Plaintiffisl will agree to a reasonable protective order, which complies with the rules.

             a. Do not respond to these requests, withholding production, pending the entry of a
                court-ordered protective order. As stated herein, Plaintiff will agree to reasonable
                extensions of time and a pre-agreed order on protection.
             b. However, you must provide for and obtain an agreement on a protective order
                first. After such agreement is reached, Plaintiffs) will agree to abide by the
                proposed protective order/confidentiality agreement pending court signature
                and/or entry.
             c. Plaintiffs) will agree to a protective order that 1) encompasses protection for
                information which is genuinely confidential, proprietary and/or private, 2)
                excludes protection for documents for which confidentiality has been waived, 3)
                complies with the Tex. R. Civ. P., and the local rules of court, 4) does not require
                document(s) to be filed “under seal” simply because you marked them
                “confidential.”
             d. As to filing documents under “seal,” any agreement will include a requirement
                that the proponent of any document’s purported confidentially, which would
                require document(s) be filed “under seal,” must obtain a signed court order
                requiring such documents be filed under seal within 60 days of marking or
                producing marked documents as confidential. Otherwise, this filing requirement
                (will be) waived along with confidentiality of the documents for filling and/or use

                                                                                                    15
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 19 of 39




              in any proceeding.
           e. PlaintifF(s) will not agree to any order which would also require documents be
              submitted under seal and/or for in-camera inspection, which also prevents such
              documents from being made part of the official record of the matter during the
              pendency of such determination. Likewise, the confidentiality agreement will
              also include a stipulation that any motion, or filing which would cause any
              document, on a temporary basis or otherwise, to not be made part of, or included
              in the Court’s official record and/or record on appeal voids the confidentiality
              agreement.

47.    Plaintiff/sl seeks Discovery of Electronically Stored Information (“ESI”). In
accordance with Tex. R. Civ. P. 196.4, Plaintiff(s) hereby request(s) that all ESI and
responsive data or information that exists in electronic or magnetic form be produced in
the TIFF (or other format specified below).

48.     Plaintiff(s) seeks a conference regarding production of ESI documents as set forth
below. Plaintiffs) agree(s) to collaborate on an agreed method for producing ESI, which
avoids undue burden and expense. See In re Weekley Homes, L.P., 295 S.W.3d 309 (Tex.
2009). Plaintiff(s) will entertain (other) methods of production, other than those specified
below, which preserve native document format, information, and metadata. This includes
Plaintiffs willingness to consider and reasonably adopt previously utilized and/or prior
court-adopted protocols within the relevant jurisdiction. This may include through prior
agreement, a tiered production process, which does not (initially) involve this protocol, but
which includes later supplementation utilizing the protocol. On request, Plaintiff(s) will
agree to a reasonable extension(s) and/or accommodations to facilitate the production of
ESI in order to avoid (any) undue burden or expense. Otherwise, images and information
will be produced with all metadata preserved under the protocol below.

49.     Defendants') must preserve Native format data. Regardless of the preliminary production
format, Defendant(s) is/are demanded and must preserve and maintain all documents in their
native format with all metadata intact. This preservation must include a complete and unaltered
archive of all documents made the subject of this request and/or relevant to this Matter. If it is
impossible or impracticable to convert native documents to the format specified below, then the
production of said material/documents will be in either 1) another format which offers the same
or similar content review, search and cross-reference capabilities, or 2) documents in their native
format.

50.    All production will be electronic unless otherwise agreed. Defendant(s) shall produce
ESI, documents, and data existing as electronic or magnetic data electronically. Production
responses will be via USB, Flash or “Jump” drive, or external digital hard drive, or by a mutually
agreeable digital file transfer protocol or method. If particular document(s) warrant production
in a different format and/or a format not specified herein, Plaintiffs) will cooperate with
Defendant(s) regarding a mutually acceptable format.

51.    Responses must include specific reference to documents bv Bates number and range.

                                                                                                16
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 20 of 39




Documents and/or images must be marked sufficient to identify individual documents, which are
responsive to each request including the beginning and ending range of the documents with the
entire document produced in a consecutively numbered range.

52.    You must scan paper documents as high-qualitv images. Defendant(s) shall scan Black
and white paper documents as TIFF files. Defendant(s) shall scan color documents and
photographs, and images in color as 300 dpi single-page JPEG files with the quality setting at
high.

53.     Defendantfs! will produce documents as Group IV “TIFF” files. Unless otherwise
specified in this request (or as might otherwise be agreed by the Parties) Defendant(s) shall
produce all documents will be produced as 300 dpi single-page TIFF files, using CCITT Group
IV compression. Each page will contain a readable Bates number that does not obscure in any
information contained in the original and/or source document.

54.    Reference files will accompany the Tiff images. All production documents will be
produced with extracted text and load files, including the following:

          a. A “Reference file” in either .dat (Relativity), .opt (Relativity / Concordance /
             Opticon), .dii (Summation), or .lfp (IPRO) (or other format), so long as the format
             used by Defendant(s) is readily and accurately convertible to the other formats
             listed without loss of any information. This “reference file” will associate each
             Bates number with its corresponding single-page image file; and,
          b. The parties shall also provide an ASCII delimited “load file,” such as a data (.dat)
             or delimited text file (.csv), that will populate fields in a searchable flat database
             environment, containing one line for each document and fields for first and last
             Bates number.
          c. To the extent extractable information exists, data in the load file shall include the
             following fields of information:
                 l.  Beginning and ending document numbers;
                li.  Beginning and ending attachment ranges (calculated from the first page of
                     the parent document to the last page of the last attached document);
               in.   “Parent” identification for attachments, i.e., information establishing the
                     relationship between documents and attachments;
               IV.   Page count within a document;
                v.   Date and time created, modified and accessed;
               VI.   Author(s), page count, title and/or the text in the “Title” field of the
                     application file;
              vu.    File type and path,
             viii.   The name of the application that generated the native file;
               IX.   A link to the native file if produced; and,
                x.   Custodian information.

55.     Defendant(s) will save and serve Optical Character Recognition (OCR) generated text, in
a text file named containing the Bates number of the document, saved in the same directory as

                                                                                                17
      Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 21 of 39




    the images. For example, Defendant’s Production 0000001.tiff and Defendant’s Production
    0000001.txt.

    56.     Word Processing Documents. Defendant(s) will convert and produce Word, WordPerfect,
    and PDF documents produced consistent with the above. The text load file accompanying these
    images will include the filename of the document as a metadata field. Defendants) will produce
    extracted text (instead of OCR) unless Defendant(s) redact(s) the document. In that case,
    Defendant(s) can produce OCR text.

    57.     E-mails will be produced in date and temporal order with attachments extracted.
    Defendant(s) will preserve all associations between emails and attachments, along with the
>   attachment themselves. Defendant(s) must produce e-mail attachments in consecutive order,
    with attachments extracted produced proximately with the e-mail (which attached and sent or
    forwarded the attachment(s), such that the relationship between the two are identified and
    preserved using extracted metadata and/or custom metadata which identifies the “parent-child”
    relationship between e-mail and attachment along with relevant range. Save for certain
    exceptions noted below, Defendant(s) will convert Email and attachments to single-page images
    and produce same as per the specifications set forth herein. Defendant(s) will also produce a
    copy of the e-mails produced in their native form, as a .PST file.

    58.    Specifically as to e-mails, the text load file shall contain, in addition to first and last Bates
    numbers and delimited fields that capture the data in each of the following metadata fields: To,
    From, CC, BCC, Subject, date sent, time sent, e-mail thread, number of attachments for emails
    captured from Microsoft Outlook or Lotus Notes, Conversation Index, The text file
    accompanying the TIFF images shall contain the extracted text from the email, with fields, which
    include the above, as well as information described in 12(a-c) above, without limitation.

    59.    Production of OCR text is acceptable for redacted e-mail documents. Attachments shall
    be processed as though they were separate documents, and the text load file shall identify, for
    each email, the Bates range of any attachment and/or consistent with the above.

    60.     Defendant(s) will produce Excel files and other spreadsheets and digital photographs in
    native file format, in a separate folder and/or file folder contained on the production media. The
    corresponding text load file must contain a field that identifies the file path of the native file
    corresponding to (these) document(s). Do not scan, image, or PDF Spreadsheets. Unless
    previously agreed, these are to be produced in native format, or in a format which 1) produces
    active/working fields from the spreadsheet, and 2) preserves metadata information described
    herein and avoids the production of voluminous and needless empty excel and/or spreadsheet
    files.

    61.     A placeholder image with Bates number(s) must be included in the location (within the
    sequence of other documents produced) which identifies the document by name or Bates number
    and range and indicates where the spreadsheet is located, i.e., the separate folder. For example,
    if an excel spreadsheet is attached to an e-mail, a placeholder document should be included in the
    e-mail production, but the extracted excel attachment must be served in the separate folder

                                                                                                         18
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 22 of 39




discussed above. Responses and/or sufficient information must be provided in/on the
placeholder, text load file, or other reference to allow the Parties to search for either the e-mail or
the attached spreadsheet and locate and/or identify both, i.e., all communications/attachments
within a specific parent-child (document) relationship.

62.     Again, Plaintiff(s) is/are amenable to alternative methods of production, which preserve
native content and/or metadata. But insofar as production involves imaging, the method should
ensure that superfluous pages containing zero relevant data or information are not produced.

63.    ESI and/or document subject to the ESI protocol include, without limitation:
          a. Spreadsheets and tables, e.g., Excel or Lotus 123 worksheets;
          b. Accounting application data, e.g., QuickBooks, Money, Peachtree data files;
          c. Sound recordings, e.g., WAV and MP3 files;
          d. Video and animation, e.g., AVI and MOV files;
          e. Computer aided design/drawing files e.g., .dwg, ,dxf, .rvt;
          f. PowerPoint presentations, e.g., .PPT and .PPTX
          g. Microsoft Access databases, e.g., .MDB and ACCDB;
          h. Images, e.g., -JPG, .JPEG, and .PNG;
          i. Scheduling files e.g., ,P3, P3C, .PRY, and .XER’; and,
          j. Any other non-text based file type, e.g., other than Microsoft Word, or Word
              Perfect formats such as .doc, .txt, docx., .rtf, .wpd.

64.     Defendant(s) will seek to avoid unnecessary duplication of identical documents. If
identical documents can be identified by metadata or otherwise, and substituted with single page
placeholder documents identifying the same document, Defendant(s) shall do so. For example, a
document attached to an e-mail sent, forwarded, forwarded multiple times, Defendant(s) should
produce said document/attachment once and provide place holders elsewhere in lieu of
producing the same document multiple times.

65.     In addition to the above, Defendant(s) shall produce a PDF version of the documents
made responsive to Requests 1, 2, and 3. These versions will contain the same Bates range as
their TIF counterparts, but will also include the terms “PDF Version”, which follows the relevant
Bates range.

                               NOTICE OF AUTHENTICATION

66.    As per Tex. R. Civ. P. 193.7, Plaintiff(s) intend to use all documents exchanged and
produce between the Parties, including but not limited to correspondence and discovery
responses during the trial of the matter styled and captioned above.

             PLAINTIFF’S REQUEST FOR PRODUCTION TO DEFENDANT

67.    Request for Production No. 1: Produce the following documents:

           a. A certified copy of the Policy.

                                                                                                    19
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 23 of 39




          b. A certified copy of the Policy Declaration Page(s), for the Subject Property, for
             the last three years.

68.    Request for Production No. 2: Produce a color copy of the Claim File.

69.    Request for Production No. 3: Produce the complete Underwriting File(s) for the Policy
or Policies issued to Plaintiff(s) for the Subject Property, for the Policy Period covering the
Event

70.    Request for Production No. 4: Produce the complete Underwriting File(s) for the Policy
or Policies issued to Plaintiff(s) for the Subject Property for two Policy Periods and/or years
preceding the year of the Event.

71.     Request for Production No 5: If you contend Plaintiff(s) made Other Claim(s) for
property damage(s), which affected your Claim decision(s), for these Other Claim(s), produce
certified copies of:

          a. The relevant underwriting file(s);
          b. Relevant policies; and,
          c. The Claim file(s).

72.    Request for Production No. 6: Produce all Communications with Plaintiff(s).

73.    Request for Production No. 7: Produce all communications with any person or entity
regarding Plaintiffs), the Subject Property, or Claim.

74.     Request for Production No. 8: Produce all communications with any local, state, or
federal governmental entity related to the Plaintiffs), Subject Property, Claim, or Lawsuit.

75.    Request for Production No. 9: Produce all Claim related communications to, from, or
involving any:

          a.   Claim handler, personnel, and manager;
          b.   Independent, or public adjuster;
          c.   Inspector or estimator;
          d.   Any non-third party engineer or consultant;
          e.   Any third party contractor, engineer or consultant;
          f.   The direct or indirect managers or supervisors of these individuals or entities.

76.     Request for Production No. 10: Produce all communications with Plaintiffs insurance
agent, which relates to the Claim, the Subject Property, or the Lawsuit. Request for Production
No. 11: Produced Plaintiffs file and/or records kept or maintained by Plaintiffs insurance
agent, for which you have custody, control or access.



                                                                                                  20
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 24 of 39




77.    Request for Production No. 12:         Produce all documents which identify Plaintiff’s
Insurance Agent.

78.     Request for Production No. 13: Produce all documents and materials provided to
Plaintiff(s) regarding the Claim or Subject Property.

79.    Request for Production No. 14: Produce all documents and materials, which Plaintiff(s)
provided to you, regarding the Claim or Subject Property.

80.     Request for Production No. 15: Produce all documents and materials, which any person
other than Plaintiff(s), provided to you, regarding the Claim or Subject Property.

81.     Request for Production No. 16: Produce all reports, weather reports, storm reports,
interviews, witness statements, surveys, appraisals, damage estimates, proofs of loss, or adjuster
report(s) referring to the Claim, Subject Property or damage to the Subject Property.

82.    Request for Production No. 17: Produce color copies of all visual depictions,
reproductions, diagrams, drawings, photographs, video recording or tapes of, or related to the
Subject Property before, on or after the date of Loss.

83.    Request for Production No. 18: Produce all claims handling instructions, manuals,
standards or guidelines in effect on the date of loss, which relate to the claims handling practices,
procedures and standards for property damage of the type, which is made the basis of the Claim.

84.     Request for Production No. 19: Produce all documents reflecting the condition of the
Subject Property or damages to the Subject Property for similar prior insurance claim(s) (if any)
asserted by Plaintiff(s) relative to the Subject Property.

85.   Request for Production No. 20: If you contend any of the following, then produce all
documents evidencing the basis of any of these contentions.

           a.   Plaintiff sustained no damages whatsoever;
           b.   Plaintiff sustained no damages caused by the Event;
           c.   Plaintiff sustained damage, caused by some other event or cause;
           d.   Plaintiff sustained no covered loss under the Policy.

86.    Request for Production No. 21: Produce document(s) evidencing Reserves set for the
Claim.

87.     Request for Production No. 22: Produced all requests for information to or from any
Third Party regarding the Subject Property, the Plaintiff(s), or the Claim or, or any other claim
for the last three years.

88.     Request for Production No. 23: All formal or informal policies, procedures or guidelines
utilized to assist, instruct, advise, or guide any person who handled the Claim, or which was

                                                                                                  21
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 25 of 39




created and/or maintained by you relative to claims handling and/or adjustment of the type of
claim(s) made the basis of the lawsuit, which were in effect on the date of loss.

89.    Request for Production No. 24: Produce all documents and information received or
obtained by you through any method whatsoever, from any person(s), entity(ies), or source,
which relates to Plaintiff, the Subject Property, the Policy or Claim. This request is inclusive of
discovery in this matter, or any other matter insofar as it relates to the documents and
information described in this request.

90.     Request for Production No. 25: Produce document(s), which identify all person(s) or
entities who inspected, assessed causation and/or assessed damages, inclusive of any person(s)
who provided you with any report and/or estimate of the cost to repair damages for the Claim. In
your response, segregate between:

           a. your employees;
           b. Persons/entities with whom you engaged or contracted for relevant services; and,
           c. Persons or entities not employed, engaged, or contracted by you.

91.    Request for Production No. 26: Produce all communications between you and any
person(s) who inspected, assessed causation and/or assessed damages, inclusive of any person(s)
who provided you with any estimate of the cost to repair damages for the Claim. This request
includes all reports, assessments, and estimates in their partial, preliminary, draft, and final
form(s).

92.     Request for Production No. 27: If you hired or engaged any Third Party, including
without limitation an engineer, appraiser, or inspector, to inspect and assess causation and/or
assess damages relative to the Subject Property or Claim, produce all:

           a. Documents which identify this/these person(s) or entity(ies);
           b. All communications between you and this/these person(s) or entity(ies);
           c. All reports, assessment, estimates in their partial, preliminary, draft, and final
              form(s);
           d. All agreement, contracts, bills, invoices, payments with, by or to this/these
              person(s) or entity(ies);
           e. Documents or information indicating how many times you have engaged or hired
              this/these person(s) or entity(ies) in the past;

93.     Request for Production No. 28: Produce a copy of the source(s) for prices or price list
utilized by you and/or your estimator in your estimate to repair damages. Insofar as this price list
is derived from a program, vendor-maintained database, or collection of prior, similar estimates,
produce this underlying data.

94.     Request for Production No. 29: In addition to the Claim number, produce documents
sufficient to identify all internal claim number(s), code(s), name(s), and nomenclature(s), utilized


                                                                                                 22
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 26 of 39




by you internally and/or without your company to refer or identify the Plaintiff, Claim, other
than the Plaintiff’s name and Claim Number assigned by you and/or listed defined above.

95.     Request for Production No. 30: Insofar as you assert Plaintiffs Claim was submitted to
you untimely, produce documents that support this contention. Include documents which
memorialize the date and time of Plaintiffs loss report and the precise section of the policy
relied upon for this contention. If you assert no such contention, respond to this request with
“None.”

96.   Request for Production No. 31: Insofar as you denied any part of the Claim, identify
documents:

          a. Supporting this denial and
          b. Evidencing the explanations(s) offered and delivered by you to Plaintiff(s)
             regarding this denial.

97.   Request for Production No. 32: Produce documents, which identify any depreciation
method, formula, program, or table utilized by you in underwriting the Policy.

98.   Request for Production No. 33: Produce documents, which identify any depreciation
method, formula, program, or table utilized by you in adjusting, paying, or denying the Claim.

99.     Request for Production No. 34: Produce all oral and written statements related to
Plaintiffs), the Claim, or Subject Property.

100. Request for Production No. 35: Pursuant to the Tex. R. Civ. Evid., produce all
documents evidencing criminal conviction, which you intend to use as evidence to impeach any
party or witness.

101. Request for Production No. 36: Produce and identify any documents or materials made
the specific basis of your response to any Interrogatory No. 2.

102. Request for Production No. 37: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 4.

103. Request for Production No. 38: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 5.

104. Request for Production No. 39: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 6.

105. Request for Production No. 40: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 7.



                                                                                            23
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 27 of 39




106. Request for Production No. 41: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 10.

107. Request for Production No. 42: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 11.

108. Request for Production No. 43: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 12.

109. Request for Production No. 44: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 14.

110. Request for Production No. 45: Unless you unequivocally admitted Request for
Admission No. 3, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

111. Request for Production No. 46: Unless you unequivocally admitted Request for
Admission No. 7, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

112. Request for Production No. 47: Unless you unequivocally admitted Request for
Admission No. 8, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

113. Request for Production No. 48: Unless you unequivocally admitted Request for
Admission No. 10, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

114. Request for Production No. 49: Unless you unequivocally admitted Request for
Admission No. 12, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

115. Request for Production No. 50: Unless you unequivocally admitted Request for
Admission No. 13, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

116. Request for Production No. 51: Unless you unequivocally admitted Request for
Admission No. 14, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

117. Request for Production No. 52: Unless you unequivocally admitted Request for
Admission No. 15, produce all documents and materials you contend support your denial and/or
refusal to admit said request.




                                                                                         24
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 28 of 39




118. Request for Production No. 53: Unless you unequivocally admitted Request for
Admission No. 16, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

119. Request for Production No. 54: Unless you unequivocally admitted Request for
Admission No. 17, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

120. Request for Production No. 55: Unless you unequivocally admitted Request for
Admission No. 19, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

121. Request for Production No. 56: If you declared the Event as a “Catastrophe” or “Cat,”
produce documents relevant to this declaration.

122. Request for Production No. 57: Produce any reinsurance Policy relevant to coverage for
the Claim, or groups of claims, which include the Claim.

123. Request for Production No. 58: Produce all communication, reports, periodic reports,
assessments, reserve-related communications, with any reinsurer regarding the Claim, or groups
of claims, which include the Claim.

124. Request for Production No. 59: Produce all communication with any Attorney, regarding
the Plaintiff, Subject Property, or Claim, which predates your receipt of any letter of
representation relative to the Claim.

125. Request for Production No. 60: Produce all communication, between your Attomey(s)
and other attorney(s) who/whom does/do not represent you, regarding the Plaintiff, the Subject
Property, or Claim, or groups of claims, which do include, or may include the Claim.

126. Request for Production No. 61: Produce the resume or CV for all consultants, engineers,
experts, which you consulted, utilized or retained regarding the Claim.

                PLAINTIFF’S INTERROGATORIES TO DEFENDANT
127. Interrogatory No. 1: Identify and describe the name and/or entity name, title, address,
telephone number, employer, and description of their involvement in the Claim for any person or
entity that:

          a. Participated Claims assessment, handling, adjustment, or payment;
          b. Communicated with you regarding the Plaintiff, Subject Property, or Claim;

128. Interrogatory No. 2: If you contend the Policy does not cover some or all of the damages
to the Subject Property, describe and/or identify:

          a. The scope, cause, and origin of damages you contend is/was not covered; and,

                                                                                            25
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 29 of 39




           b. All Policy-based term(s), exclusion(s), or the contractual basis for your
              contention(s) as to the absence of and/or exclusion from coverage for part or all of
              the damage(s);
           c. The factual basis for your assertion (if any) in the absence of coverage, covered
              damages, or excluded coverage; and,
           d. All documents supporting your response a), b), and c).

129. Interrogatory No. 3: Describe the history of any estimates obtained by you and/or
provided to Plaintiffs), including without limitation all drafts, revisions, and reconciliations of
any estimates.

130. Interrogatory No. 4: If you contend that Plaintiffs) failed to give you proper and/or
timely notice of the Claim, describe the details of this contention and how any alleged failure
prejudiced your ability to adjust the Claim. Include in this description and/or identify documents
sufficient to describe or explain:

           a. The date of when you first received notice of the Claim;
           b. The date you first discussed the Claim with Plaintiffs) if different from your
              response to a) above;
           c. The date you inspected first inspected the property;
           d. The date in which you delivered your Claim response to Plaintiff;
           e. The method you used to communicate your conclusions.

131. In the event, one or more of the proceeding items of information exists, or is made the
part basis for your assertions relative to any alleged failure of proper or timely notice, explain
this in your response.

132. Interrogatory No. 5: Do you contend Plaintiffs) failed to provide you any requested
information or materials, which prejudiced your ability to evaluate and adjust the Claim? If so,
explain your assertion in this regard and include:

           a. A detailed description of how this alleged failure precluded your evaluation and
              adjustment of the Claim;
           b. A description of whether or not you actually did evaluate, adjust and respond to
              the Claim

133. Interrogatory No. 6: If you contend Plaintiffs acts or omissions voided, nullified, waived
or breached the Policy, state the factual basis of this contention and identify all documents and
policy terms which you assert support this contention

134. Interrogatory No. 7: If you contend Plaintiffs) failed to satisfy condition precedent or
any covenant contained in the Policy, explain the basis of this contention.

135. Interrogatory No. 8: Identify all requests for material and information sought by you
regarding the Claim.

                                                                                                26
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 30 of 39




136. Interrogatory No. 9: Identify all correspondence sent by you which explains any part of
the Claim which you denied, or explains your Damage estimate.

137. Interrogatory No. 10: If you anticipated litigation in relation to the Claim, identify this
date and explain the specific basis of this contention, identifying all documents, which support
this contention.

138. Interrogatory No. 11: If you applied depreciation as part of your claims adjustment
process, explain your method in detail. Identify all components of the Subject Property, by
component name and age, to which you applied depreciation along with explaining the method
you applied for each. If you applied the same level of depreciation, to all component parts of the
Subject Property as a whole, explain this in your, answer,          If this method differs from
depreciation applied in underwriting the policy or any other context, explain the difference. If
this method is contained in any written policy, instruction or guideline, identify all such
documents.

139. Interrogatory No. 12: Describe whether you applied depreciation to labor or any repair
related activity (or any portion thereof). Include amounts involved, the method applied and the
name and/or insurance industry name for the method.

140. Interrogatory No. 13: In lieu of additional requests for admission, identify facts, which
you will agree to admit and/or agree to jointly stipulate, in order to streamline litigation and
reduce costs. This might include, without limitation, correct party information, date of loss, loss
coverage, type of coverage (for example ACV vs. RCV), coverage limits.

141. Interrogatory No. 14: Identify all documents which support each defense and/or
affirmative defense described in your Original Answer, including all amendments thereto.

142. Interrogatory No 15: As it relates to your response to Request for Production No. 20,
explain how or why the documents produced in response to this request, support your
assertion(s) (if any) that Plaintiff(s):

           a.   Sustained no damages whatsoever;
           b.   Sustained no damages caused by the Event;
           c.   Sustained damage, caused by some other event or cause;
           d.   Sustained no covered loss under the Policy.

143. Interrogatory No. 16: Identify, and describe the work performed, or information
provided by each person(s) or entities who/whom/that inspected, assessed causation, assessed
damages, inclusive of any person(s) who provided you with any estimate of cost to repair
damages for the Claim, or provided you with information considered by you as part of your
assessment of the Claim. In your response, segregate between and/or explain the role of each:

           a. Person(s) employed by you

                                                                                                27
  Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 31 of 39




           b. Person(s) / entities with whom you engaged or contracted for relevant services;
              and
           c. Person(s) or entities not employed, engaged, or contracted by you.

144. Interrogatory No. 17: Identify and describe the name, title, address, telephone number,
employer, description of their involvement in the Claim for any person or entity that participated
in the creation of your responses to these interrogatories.

               PLAINTIFF’S REQUEST FOR ADMISSIONS TO DEFENDANT

145. Request for Admission No. 1: Admit the Policy is an Actual Cash Value or “ACV”
policy.

146. Request for Admission No. 2: Admit the Policy is a Replacement Cost Value’or “RCV”
policy.

147. Request for Admission No. 3: Admit that aside from the Claim, Plaintiff(s) has/have
submitted no previous claim for damages to the subject Property.

148.   Request for Admission No. 4: Admit you reinsured the Policy.

149. Request for Admission No. 5: Admit you created or hired someone to create a damage
repair estimate for Plaintiffs Claim.

150. Request for Admission No. 6: Admit you did not create or hire someone to create a
damage repair estimate for Plaintiffs Claim.

151. Request for Admission No. 7: Admit one or more persons who participated in the
adjustment of the Claim did not visit or physically inspect the Subject Property.

152.   Request for Admission No. 8: Admit you depreciated labor as part of your estimate.

153. Request for Admission No. 9: Admit you denied part or all of Plaintiff s Claim based on
the untimeliness of the Claim.

154.   Request for Admission No. 10: Admit Plaintiff(s) timely reported the Claim.

155. Request for Admission No. 11: Admit you denied the Claim in whole or in part because
you contend the Claim is not covered by the Policy.

156.   Request for Admission No. 12: Admit you did not request a sworn proof of loss from the
Plaintiffs).

157. Request for Admission No. 13: Admit you did not request a sworn proof of loss from
any insured person other than the Plaintiffs).

                                                                                               28
                   {
      Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 32 of 39




    158. Request for Admission No. 14: Admit a windstorm caused the damages reported in the
    Claim.

    159.   Request for Admission No. 15: Admit windstorm is/are a Covered Peril under the Policy.

    160. Request for Admission No. 16: Admit the Policy was in full force and effect on the Date
    of Loss.

    161. Request for Admission No. 17: Admit Plaintiff(s) paid all required premiums under the
    policy as of the Date of Loss.

-----162r —Request for.Admission No. 18: Admit you set reserves relative to the Claim.




                                                                                               29



                                                                                                    /
    Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 33 of 3911/12/2019 10:01 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 38406210
                                                                                                     By: Quaninshi Porter
                                                                                             Filed: 11/12/2019 10:01 AM

                                     CAUSE NO. 2019-69287

ABEL CABALLERO,                                 §             IN THE DISTRICT COURT OF
    Plaintiff                                   §
                                                §
VS.                                             §
                                                §                  HARRIS COUNTY, TEXAS
ALLSTATE VEHICLE AND                            §
PROPERTY INSURANCE                              §
COMPANY,                                        §             234TH JUDICIAL DISTRICT
    Defendant.                                  §


                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Allstate Vehicle and Property Insurance Company, Defendant in the above

styled and numbered cause of action, and in response to the complaints filed against it, would

respectfully show unto this Honorable Court and Jury as follows:

                                                    I.

                                       GENERAL DENIAL

       At this time Defendant asserts a general denial to Plaintiff’s Original Petition and all

amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,

and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and

allegations, by a preponderance of the evidence, as required by the Constitution and the laws of

the State of Texas.

                                                    II.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit.


                                                    1
    Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 34 of 39



                                                   III.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because conditions precedent to Plaintiff’s

recovery have not occurred. For example, and without limitation, Plaintiff failed to provide

proper written notice prior to suit as required by Section 541 of the Texas Insurance Code and by

§ 17.50(a) of the Texas Business and Commerce Code (Texas DTPA).

              II.     NOTICE REQUIREMENT UNDER TEX. INS. CODE §542A

        Section 542A.003 of the Texas Insurance Code provides that in addition to any notice

required by law or the policy, not later than the 61st day before the date suit is filed, Plaintiff must

provide written notice to Defendant as a prerequisite to filing suit. Plaintiff’s failure to provide the

required notice under sec. 542A.003 prior to filing this action constitutes a breach of that statute.

        Because Plaintiff failed to give notice as required by sec. 542A.003(b)(2) at least 61 days

before filing this action, Plaintiff is not entitled to recover attorneys’ fees incurred after the date

this defense was originally pled in this action.

                                                   IV.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because some or all of Plaintiff’s claims

are excluded by the applicable insurance policy.

                                                   V.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the injuries, damages, and losses

alleged in Plaintiff’s pleadings, none being admitted, were proximately caused in whole or in part

by the fault or negligence of Plaintiff or others. Accordingly, Plaintiff’s claims are barred or must

                                                    2
    Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 35 of 39



be reduced under the doctrine of contributory or comparative fault.

                                                 VI.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to cooperate in the

handling of his claim, as required by the policy.

                                                VII.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for punitive damages is barred because such an award would violate

Defendant’s due process, equal protection, and other rights under the United States Constitution

and the Constitution of the State of Texas.

                                                        VIII.

                               ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages

under applicable state law.

                                                        IX.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are subject to the proportionate responsibility provisions of Chapter 33

of the Texas Civil Practice and Remedies Code, including without limitation the requirement of §

33.003 thereof that the trier of fact determine the relative responsibility of each claimant,

Defendant, and responsible third party that may be joined in this suit.




                                                    3
    Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 36 of 39


                                                 X.

                              NINTH AFFIRMATIVE DEFENSE

       Defendant hereby gives notice that it intends to rely upon such other defenses as may

become available or apparent during the course of discovery and thus reserves its right to amend

this answer.

                                                XI.

                              TENTH AFFIRMATIVE DEFENSE

       Defendant asserts the limitations and restrictions contained in Chapter 41 of the Texas Civil

Practice and Remedies Code.

       COMES NOW, Allstate Vehicle and Property Insurance Company, Defendant and

formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and

tenders the amount of $40.00 as jury fee.

       WHEREFORE, PREMISES CONSIDERED, Defendant, Allstate Vehicle and Property

Insurance Company, prays that the Plaintiff recover nothing of and from the Defendant by reason

of this suit, that Defendant be discharged without delay, with costs of court, and for such other and

further relief, both general and special, at law and in equity, to which Defendant may show itself

justly entitled, and for which Defendant will in duty bound, forever pray.

                                              Respectfully submitted,
                                              HOPE & CAUSEY, P. C.

                                              /s/ John M. Causey
                                              John M. Causey
                                              State Bar No. 04019100
                                              P. O. Box 3188
                                              Conroe, Texas 77305-3188
                                              (936) 441-4673 - Metro
                                              (936) 441-4674 - Facsimile
                                              hcdocket@hope-causey.com
                                              ATTORNEYS FOR DEFENDANT
                                                 4
    Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 37 of 39




       Please be advised that the only valid email address for service of all documents in all
matters handled by this firm is hcdocket@hope-causey.com.


                                 CERTIFICATE OF SERVICE

        Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that
the original of Defendant’s Original Answer has been filed with the clerk of the court in writing,
and a true and correct copy of Defendant’s Original Answer has been delivered to all interested
parties on November 12, 2019, correctly addressed to:

 THE BUZBEE LAW FIRM                                LAW OFFICES OF MANUEL SOLIS, PC
 Anthony G. Buzbee                                  Stephen R. Walker
 Christopher J. Leavitt                             Gregory J. Finney
 JPMorgan Chase Tower                               Juan A. Solis
 600 Travis Street, Suite 7300                      6657 Navigation Blvd.
 Houston, Texas 77002                               Houston, TX 77011
 Tel: (713)223-5393                                 Phone: (713)277-7838
 Fax: (713)223-5909                                 Fax: (281)377-3924
 tbuzbee@txattomeys.com                             swalker@manuelsolis.com
 cleavitt@txattorneys.com                           jusolis@manuelsolis.com
 www.txattomeys.com                                 gfinney@manuelsolis.com
                                                    ATTORNEYS FOR PLAINTIFF




                                                 /s/ John M. Causey

                                                 John M. Causey




                                                5
Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 38 of 39



                                                                          Pgs-2

                                                                          DCORX




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04549 Document 1-1 Filed on 11/20/19 in TXSD Page 39 of 39




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
